SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2014 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x CRESUD S.A.C.I.F. and A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translationof the letter filed with the Comision Nacional de Valores and Bolsa de Comercio de Buenos Aires onJuly 31, 2014. By letter datedon July31, 2014the Companyreported that it has renewed acredit line with Inversiones Financieras del Sur S.A. ("IFISA") for up to 4,053,942 of ADRs of IRSA Inversiones y Representaciones Sociedad Anonima, , in which the company is the lender and IFISA the borrower.The renewableperiodis set in 30renewable days up to a maximun of360 days, at a rate of Libor (3 months)+50bps The Audit Committeehasno objections towards this transaction and its report is availableto all shareholders' in the Company's Headquarters. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria By: /S/ Saúl Zang Saúl Zang Responsible for the Relationship with the Markets July31, 2014
